BY THE COURT.
Raymond Cragin brought an action against the Goff-Kirby Coal Co. to recover a commission for the purchase of real estate at the sale price of $150,000. He claimed 5 per cent of the first $20,000 and 2 1-2 per cent on the balance, making a total of $4,250. In the Cuya-hoga Common Pleas the court granted a motion and instructed the jury to return a verdict for the Coal Co. Error was prosecuted to reverse that judgment.
Cragin claimed that he acted as a broker for the Coal Co. in furnishing information with reference to the property, the lake and other matters in connection with different properties suitable for their business. The Coal Co. contended that it did not purchase the property in question. I. C. Goff, member of the Coal Co purchased the property as it is claimed for an investment.
The Court of Appeals held:
Since Cragin had no contract with the Company to purchase the property for it, and the most that can be claimed is that the Sales Manager of the Coal Co. said that if he (Cragin) had any property with water frontage, the Coal *212Co. might be interested; Cragin has no right to commission. Judgment of lower court affirmed.
Attorneys—H. J. Doolittle for Cragin; Gris-wold, Green, Palmer and Hadden for Coal Co.; all of Cleveland.